DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2019 has been entered.
 
Allowable Subject Matter
Claims 2, 4-6, 9-12, 17-19, 22, 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: References Erickson et al. (US 2002/0022873), Spear et al. (US 2002/0173785) alone or in combination, all fail to disclose or suggest the following patentable limitations of the applicant's claimed and discloses invention:
A percutaneous paddle lead with a lead body defining a paddle structure that has two opposing major surfaces; where the lead body includes a plurality of fins and lateral spaces extending in between the fins along the length of the lead body such that each lateral spaces is defined between 
A percutaneous paddle lead with a lead body defining a paddle structure that has two opposing major surfaces defined by a polymeric sheath; where the lead body includes a plurality of stacked segments and spaces extending in between the stacked segments along the length of the lead body such that each spaces is defined in between the two opposing major surfaces in a cross-sectional view orthogonal to the length of the lead; where the plurality of stacked segments allows the lead to steer laterally within a thickness plane between the two opposing major surfaces of the lead.
The closest prior art Erickson fails to disclose spaces extending between a plurality of fins/stacked segments; where the spaces are defined between the two opposing major surfaces in a cross-sectional view orthogonal to the length of the lead.  Where Spear teaches that a polymeric sheath can be disposed about a lead body during insertion, however the sheath disposed about the lead body during insertion would not define the two opposing major surfaces of the lead of Erickson.
The combination of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious applicant's claimed invention.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN COLELLO whose telephone number is (571)270-32123212.  The examiner can normally be reached on Monday-Thursday between 10:00 am and 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached at (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




Erin Colello
/E. C./
Examiner, Art Unit 3771



/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771